Citation Nr: 1549317	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA benefits based on the need for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  He died in March 2011.  The appellant is his surviving spouse.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, additional development is required prior to Board review of this matter.  

A surviving spouse who is entitled to pension will receive an increased rate of pension if she is in need of regular aid and attendance or is permanently housebound.  See 38 U.S.C.A. § 1541(d), (e).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient is in a nursing home or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  See 38 U.S.C.A. § 1502(b) (West 2014).  A person will be considered blind or so nearly blind as to need regular aid and attendance if she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  See 38 C.F.R. § 3.351(c)(1) (2015).

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a) (2015).

The appellant essentially contends that various physical disabilities have caused her to require the regular aid and attendance of another person.  Her health records dated through September 2012 show diagnoses of and treatment for diabetes, coronary artery disease, right knee replacement and left knee degenerative joint disease.  A March 2012 examination for housebound status or permanent need for aid and attendance completed by R. J., M.D., shows current vertigo.  Dr. J. opined appellant could independently perform activities of daily living including: feeding, meal preparation, bathing and tending to other hygiene needs, and medication management.  He also gave the opinion that the appellant does not require nursing home care and is not confined to her house or immediate premises.  It was noted that the appellant was not blind or legally blind, and had no restrictions of the spine, lower extremities or upper extremities.  It was noted that the appellant was not bedridden, currently hospitalized, or unable to travel beyond her domicile.  

Subsequently, the appellant states in her VA Form 9 of April 2014 that she now has macular degeneration and was scheduled to have a total knee replacement (TKR) on June 5, 2014, and that she would need to stay in a nursing home for rehabilitation.  She also reports that she continues to live alone and that she feels this is a somewhat dangerous situation for someone of her age and health.  

Under the circumstances, the Board finds that updated medical records should be obtained, including any related to the reported TKR and any nursing home records.  Additionally, as her situation may have materially changed since the March 2012 examination, a new examination should be obtained to determine whether she in fact now needs aid and attendance or is housebound.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she provide updated treatment records since September 2012, to include records pertaining to a TKR and any rehabilitation in a nursing home, or provide appropriate information and a release form that would enable VA to obtain these records.  

2.  The appellant should be afforded a VA examination to determine the whether she is in need of aid and attendance or whether she is housebound as defined by VA.  The claims files and VBMS/Virtual VA record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, an appropriate examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the appellant's disabilities are sufficient by themselves to render her so helpless as to require the aid and attendance of another person on a regular basis. 

The examiner should also address whether it is at least as likely as not that the appellant is permanently housebound (i.e., substantially confined to her home or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime).

The supporting rationale for all opinions expressed must be provided.  

3.  The AOJ should ensure the examination report is adequate and undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the appellant's claim on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and she should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




